Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilburn (US 3,465,620).
Regarding claim 15, Hilburn discloses a pocket hole jig (See Figures 1 and 2) comprising: a body including a base surface 16 positionable against a workpiece and an arcuate slot 102; and a drill guide 86 pivotally coupled to the body (See Figure 2), the drill guide 86 defining a guide axis such that a drill bit is insertable into the drill guide along the guide axis, wherein the drill guide is pivotable relative to the body to adjust an inclination angle of the guide axis relative to the base surface 16 (Col. 1, Lines 24-50), wherein one of the body or the drill guide includes an indicator 94, and wherein the other of the body or the drill guide includes indicia 98 (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool).  Hilburn discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s), Hilburn does not disclose the indicia represents a plurality of different workpiece thicknesses. It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of indicia/indicator does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. 
The examiner asserts that the pocket hole jig of Hilburn is the same structure claimed by applicant and the sole difference is in the content of the printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. indicia representing a plurality of different workpiece thicknesses) and the substrate (e.g. pocket hole jig) which is required for patentability.
Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter which, by itself, is non-statutory subject matter.
Regarding claim 16, Hilburn discloses wherein the indicator 94 and the indicia 98 are calibrated such that aligning the indicator with a selected one of the indicia places the drill guide in a proper angular orientation for drilling a pocket hole in a workpiece having a thickness corresponding with the selected one of the indicia (See Figure 2; Note: the indicia is calibrated to indicate the degree of tilt of the tool which may be selected based on a workpiece thickness.  Additionally, the indicia is considered printed matter as discussed above.).  
Regarding claim 17, Hilburn discloses wherein the body is configured to be clamped to the workpiece (See Figures 1 and 2) (Note: see clamping elements 22).  

Allowable Subject Matter
Claims 1, 3-7, 10-14 allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 08/03/22, with respect to the rejection(s) of claim(s) 15-17 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hilburn (US 3,465,620).
Additionally, the drawing objection and 112 rejection of claim 17 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722